DETAILED ACTION
This action is responsive to the Applicant’s response filed 11/23/21.
As indicated in Applicant’s response, claims 1, 3, 9-10, 13, 15-16 have been amended.  Claims 1-20 are pending in the office action.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	
	A method comprising:
	(i) receiving first film property data of first substrates produced by manufacturing equipment based on manufacturing parameters, the first film property data comprising first film property values of a first film property type and second film property values of a second film property type that is different from the first film property type; 
	identifying target film property data comprising first target film property values of the first film property type and second target film property values of the second film property type;
	(ii) determining that the first film property values and the second film property values are substantially correlated along a first line that is different from a second line, 
	the first target values and the second target values being substantially correlated substantially along the second line;
	(iii) selecting, by a processing device, a set of data points of the first film property data that are associated with a third line that is substantially orthogonal to the second line associated with the target film property data; and
	(iv) determining, based on the set of data points, updates to one or more of the manufacturing parameters to generate updated manufacturing parameters, wherein second substrates are to be produced by the manufacturing equipment based on the updated manufacturing parameters to meet the target film property data.
	(as recited in claims 1, 9, 15)
	Chun et al, USPubN: 2018/0309061, discloses correlation of film data from pixel collection per effect of luminance capture in function of properties of the manufactured solid where parametric values on thickness, aperture ratio, interpixel pitch, or patterns are correlated to reference metrics of the same film data, including selecting of film property data that are considered deviating from the reference or control data using a heat map that put forth layer or control pixels therein that meet a threshold of desirec luminance, thereby to update manufacturing parameters to help reduce deviation or undesirable effect therefrom.  No part in identification of deviating values per Chun’s heat map is there identification of a set of points from a first film data or first correlation line as in (i) and (ii), so that the identified set is also associated with a third correlation line as in (iii) being a line substantially orthogonal to the second correlation line – as in (ii) -  representing the target film property data; the set of points accordingly used to update manufacturing paramters to meet the target property data as in (iv).
	Meng et al, USPubN: 2020/0043710 discloses etching process where being thickness of a wafer is subjected to learning techniques via experimenting selective sites of the wafer to obtain linear sequence in plotting thickness and beam reflection response, in accordance to a process where each different thickness wafer being retested to meet a reference thickness map as part of regressive models applied to unpatterned wafers for recalibrating a manufacturing beam.  Meng’s recalibration of beam on basis of regressive thickness sites mapping to corresponding reflection responses fails to teach correlation of film property data in terms of first correlation line of film property data, second correlation line of target property data as in (ii) and identification and use of set of points of the film property data of basis of a third line construed as orthogonal to the second line of target property data as in (iii) and (iv)
	Watts et al, USPN: 10,580,827, discloses film deposition associated a MTJ-based chamber in which free layer and reference layer are subjected to ferromagnetic coupling, including embodiment where a free polarized layer curve is plotted against a magnetic polarized curve, using intersection point to determine critical points - where fluctuations inherent to a free layer are ovecome as a means for providing stabilization to the energy torque applied, tuning a magnetic efficiency.  The stabilization of ferromagnetic polarization in Watts curve plotting using intersection points as indicaition of fluctuation points being overcome has no concern of correlation of film property data in terms of first correlation line of film property data, second correlation line of target property data as in (ii) and identification and use of set of points of the film property data of basis of a third line construed as orthogonal to the second line of target property data as in (iii) and (iv)
	Gotkis et al, USPubN: 2007/0163712, discloses determination of end points in the semiconductor fabrication process geared for alleviating unprocessed parts of the wafer being subjected to eddy current coupled with study of deviation graphs that includes thickness axis plotted against distance from a center, current response versus thickness, and signal outputs versus time intervals across a wafer topology, such that lines perpendicular to current-specific edge response curve constitute endpoints at which to optimize powerizing scheme.  Identification of intersection points from plotting thickness against eddy current responses per Gotkis approach does not teach identification of a set of points from a first film data or first correlation line as in (i) and (ii), so that the identified set is also associated with a third correlation line as in (iii) being a line substantially orthogonal to the second correlation line – as in (ii) -  representing the target film property data, the set of points accordingly used to update manufacturing paramters to meet the target property data as in (iv)
	Isobe, USPN: 5,096,298, discloses finding of refractive indices from learned reflected absorption on thin films per polarized light applied to substrate or target material per effect of various P, S monochromatic light/phase change observed in the super-imposed films; where intersection with S-polarized reflection curve and a P-polarized reflection curve for a given phase indicate a reflective index for the thin film.  Isobe use of a parameter to improve light emission via a process of determining a set of points orthogonal to plotted reflection data for a thin film under an energizing property as orthogonal data points determined between one film data curve and another data curve fails to teach identification of a set of points from a first film data or first correlation line as in (i) and (ii), so that the identified set is also associated with a third correlation line as in (iii) being a line substantially orthogonal to the second correlation line – as in (ii) -  representing the target film property data; the set of points accordingly used to update manufacturing paramters to meet the target property data as in (iv)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 15, 2021